The opinion of the court was delivered,
by Read, J.
Rosalia Cecilia Hunter, a widow, with several minor children, in contemplation of marriage with her present husband, Howard A. Stevenson, by deed dated 24th January 1870, conveyed all her property to Alexander Allen (her father) and William Unclerdown, upon certain trusts therein set forth, and amongst others for the sole and separate use of the said Rosalia Cecilia during her natural life.
On the 24th October 1870, the said Howard and Rosalia his wife filed their petition in the Court of Common Pleas, stating that she had chosen for trustees to execute the trust under the said deed, The Girard Life Insurance, Annuity and Trust Company of Philadelphia, and prayed the court to remove the acting trustees,, and to appoint the said company to execute the said trust. No misconduct of any kind was alleged against the trustees, who say in their answer, “ that they accepted the trust at her urgent and repeated solicitation, and with the expectation and understanding, that they should continue to act as such trustees during their good behavior.”
The trustees aver, that the deed “ was executed by said Rosalia Cecilia Hunter in anticipation of her marriage, and with the design of protecting her property from her husband.” “ They believe that the said Rosalia Cecilia Stevenson is completely under the *105control of her said husband, and that the said petition does not express her own free will, but is the result of said influence,” and in the 6th and last paragraph of their answer they say, “ the said Howard A. Stevenson has said to one of the respondents, that the matter can be settled by the payment by trustees of a certain amount of money.”
On the 81st December 1870, the court dismissed the petition.
This application was made under the Act of April 9th 1868, entitled “ An Act to authorize the Court of Common Pleas and Orphans’ Court of the city of Philadelphia to appoint and remove trustees:” Pamph. L. 785.
This title clearly expresses the object of the act and the will of the legislature, and has been carried out by the Court of Common Pleas in the construction placed upon it by them, as stated in the opinion of Judge Ludlow, which we adopt. It is impossible to suppose that the legislature intended practically to destroy trusts in the commercial metropolis of the state, where they are created every day by deeds and wills, and to leave them untouched in every other part of this great Commonwealth. If the construction contended for by the counsel for the petitioner is correct, what would be the consequence ? Trusts are created to protect and support minor children, weak and feeble-minded persons, men and women whose faculties have been weakened by drink or disease, deaf, dumb, blind, and incurably lame and decrepid persons, monomaniacs, partially insane persons and married women, and the trustees invested with the legal estate have been selected at the creation of the trusts for their honesty, integrity and capacity, and then the whole fabric is swept away at the mere whim of the cestui que trust, who never was trusted, but was intended to be protected against himself and his utter incapacity to manage his own affairs.
The legislature never intended so absurd an act, as to make a minor of tender years or a woman under the influence of her husband, anxious to grasp her property, the sole judge without appeal of who shall manage a trust created for the express purpose of preserving the property intact for the support and maintenance of the cestui que trust.
Decree affirmed and appeal dismissed at the costs of the appellants.